UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS Global Inflation Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 13 Consolidated Investment Portfolio 21 Consolidated Statement of Assets and Liabilities 23 Consolidated Statement of Operations 25 Consolidated Statement of Changes in Net Assets 26 Consolidated Financial Highlights 31 Notes to Consolidated Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Information About Your Fund's Expenses 53 Tax Information 54 Advisory Agreement Board Considerations and Fee Evaluation 59 Board Members and Officers 65 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. If interest rates rise due to reasons other than inflation, the fund's investment in inflation linked bonds may not be fully protected from the effects of rising interest rates. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. As a result, we believe that U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. DWS Global Inflation Fund produced a total return of -8.95% for the 12 months ended September 30, 2013. The fund's benchmark, the Barclays U.S. Treasury: U.S. TIPS Index, produced a total return of -6.10% for the same period. As the fiscal period opened, the European debt crisis was beginning to recede to some degree as a concern for global markets. The U.S. Federal Reserve Board (the Fed) continued to provide support to the economy in the form of measures designed to produce extraordinarily low interest rates. U.S. fixed-income markets were focused primarily on the run-up to and aftermath of the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Markets seemed to anticipate a reasonable resolution and credit-sensitive sectors continued their trend of outperformance. This "search for yield" theme on the part of investors remained in place following the resolution at year-end of the U.S. "fiscal cliff" wrangling. Positive sentiment for risk assets was further supported by continued improvement in key housing and employment measures. As 2013 progressed, the interest rate environment became a negative factor for bond prices overall, as U.S. Treasury rates moved higher on optimism over prospects for the economy. Speculation increased over the extent to which the Fed would continue to support interest rates at recent levels. The negative sentiment intensified in late June 2013 on comments from the Fed chairman to the effect that the economy may have stabilized sufficiently to allow for a tapering of long-term bond purchases under its quantitative easing program. "As with other fixed-income instruments, TIPS prices were impacted negatively by the backdrop of rising interest rates." In mid-September 2013, the Fed backed off of its earlier guidance, and suggested that the inevitable reduction of its support for the bond market would likely not begin until sometime in 2014. Long rates eased in response, but still ended the fiscal period well above where they started. U.S. Treasury yields ended the period higher all along the yield curve, rising from historically low levels. Specifically, the two-year yield went from 0.23% to 0.33%, the five-year from 0.62% to 1.39%, the 10-year from 1.65% to 2.64% and the 30-year from 2.82% to 3.69%. As with other fixed-income instruments, TIPS prices were impacted negatively by the backdrop of rising interest rates. TIPS as an asset class were hurt by rate increases to an even greater degree than nominal U.S. Treasuries because of their longer overall duration and corresponding interest rate sensitivity. In addition, TIPS valuations were undermined as investors lowered inflation expectations over the course of the 12 months. How Inflation-Indexed Bonds Work An inflation-indexed bond is a special type of fixed-income security that is structured to provide protection against inflation. The most common example of such a security in the United States is Treasury Inflation- Protected Securities (TIPS). With TIPS, both the value of the interest income and principal paid on the security are adjusted to track changes in the Urban Consumer Price Index (CPI-U) or a comparable inflation index. Interest income paid on the security is applied to the inflation-adjusted principal rather than the security's original face value. As a result, during periods of inflation, every interest payment on TIPS will be greater than the one before it. In periods of deflation, the opposite will be true. When TIPS mature, the investors receive the greater of either the inflation-adjusted principal or the original face value. It is important to note, however, that not all inflation-indexed bonds provide the guarantee of original face value of the bond. To better understand inflation-indexed securities, consider the example in the accompanying box. Suppose $1,000 is invested in a 10-year inflation-indexed bond with a 4% coupon rate. If inflation is 3% during the following year, the face value would be adjusted to $1,030 and the annual interest payment would be $41.20 (4% of $1,030). If inflation is again 3% the following year, the principal would be adjusted to $1,060.90 ($1,030 x 1.03) and the interest payment would be $42.44 (4% of $1,060.90). If there was 3% deflation in the third year, the face value would be adjusted downward to $1,029.07 ($1,060.90 x 0.97) and the interest payment would be $41.16 (4% of $1,029.07). The example above is hypothetical and is not intended to represent performance of any DWS fund. Actual rates of return and inflation cannot be predicted and will fluctuate. Positive and Negative Contributors to Performance The fund's absolute performance largely reflects the negative returns of the TIPS market over the 12 months ended September 30, 2013.The fund lagged behind its benchmark for most of the year. The main drivers for the underperformance are three-fold. The first is that the impact of the increase in interest rates over the period had disproportionate impact on the pricing for mortgage-backed security REITs. While we still hold the original investment thesis that in a period of rising rates driven by inflation the income from mortgage-backed securities should improve, the mark-to-market value of these securities showed much more sensitivity to rate movements than expected. As a result, we have adjusted our REIT exposure download. Another factor in relative performance was the fund's nominal interest rate exposure. Over the 12 months, the 10-year nominal U.S. Treasury yield increased from 1.65% to 2.64%. For most of that period, the fund's overall duration and corresponding interest rate sensitivity was higher than the benchmark. Additionally, the fund underweighted shorter maturities vs. longer-maturity bonds. As the Treasury curve steepened, this curve positioning exacerbated the impact of rising rates. Our selection of TIPS issues detracted from relative return. The fund was weighted towards lower-coupon, on-the-run (i.e., recently issued) TIPS that lagged higher-coupon, more seasoned TIPS bonds. The fund's commodities-based exposure was a modest detractor. Other strategies employed in the fund, including global exposure from foreign treasuries and foreign sovereign bonds, provided positive performance contributions. Outlook and Positioning TIPS are somewhat out of favor at the moment, as the TIPS market overall is geared toward relatively long duration and investors are positioning for potential rate increases. In addition, inflation expectations remain low, as employment data does not suggest any upward pressure on wages in the near future. At the end of the quarter, the market was anticipating an inflation rate five years from now of approximately 2.5%. We view inflation as being range-bound below the Fed's target rate for the foreseeable future. On the positive side, the fears of deflation have largely subsided with the ongoing recovery in key sectors such as autos and housing. TIPS are providing positive real yields along most of the curve. If the recovery takes hold in the form of more robust employment data, we believe TIPS could be an early beneficiary. Given the outlook for stable Fed policy and modest inflation, we will focus in the core TIPS portfolio on being opportunistic in identifying relative value along the TIPS yield curve as suggested by shifting breakeven rates. Short-maturity TIPS valuations are being driven in large part by energy prices, while longer-term TIPS are responding to Fed policy and longer-term inflation expectations. While longer-maturity TIPS have been hurt to some extent by the decrease in inflation expectations, long-run inflation expectations tend to be stable and we expect the performance of these bonds will be more affected by changes in risk appetite. We expect a slow and gradual recovery to continue even as nominal rates swing up and down on Fed-related speculation. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2005. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Portfolio Manager for Retail Fixed Income: New York. — BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Terms to Know The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity and must be rated investment grade Baa3/BBB or higher by at least two rating agencies. Index returns do not reflect fees or expenses and it is not possible to invest directly into the Barclays U.S. Treasury: U.S. TIPS Index. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. The Urban Consumer Price Index (CPI-U) measures the changes in the price of goods and services purchased by urban consumers. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Real Estate Investment Trusts (REITS) are securities that sell like a stock on major exchanges, but that invest in real estate directly either through properties or mortgages. Performance Summary September 30, 2013 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge -8.95 % % % Adjusted for the Maximum Sales Charge (max 2.75% load) -11.46 % % % Barclays U.S. Treasury: U.S. TIPS Index† -6.10 % % % Class B 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge -9.55 % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -12.21 % % % Barclays U.S. Treasury: U.S. TIPS Index† -6.10 % % % Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge -9.62 % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -9.62 % % % Barclays U.S. Treasury: U.S. TIPS Index† -6.10 % % % Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/13 No Sales Charges -8.70 % % % Barclays U.S. Treasury: U.S. TIPS Index† -6.10 % % % Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 9/30/13 No Sales Charges -8.69 % % % Barclays U.S. Treasury: U.S. TIPS Index† -6.10 % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.00%, 1.81%, 1.74%, 0.84% and 0.63% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 8, 2005. The performance shown for the index is for the time period of July 31, 2005 through September 30, 2013, which is based on the performance period of the life of the Fund. † The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity and must be rated investment grade Baa3/BBB or higher by at least two rating agencies. Class A Class B Class C Class S Institutional Class Net Asset Value 9/30/13 $ 9/30/12 $ Distribution Information as of 9/30/13 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Consolidated Investment Portfolio as of September 30, 2013 Principal Amount ($)(a) Value ($) Government & Agency Obligations 94.7% Sovereign Bonds 1.2% Norway Government Bond, Series 475, 2.0%, 5/24/2023 NOK U.S. Treasury Obligations 93.5% U.S. Treasury Inflation-Indexed Bonds: 0.625%, 2/15/2043 0.75%, 2/15/2042 1.75%, 1/15/2028 2.125%, 2/15/2040 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 7/15/2022 0.375%, 7/15/2023 0.625%, 7/15/2021 1.125%, 1/15/2021 1.25%, 4/15/2014 1.375%, 7/15/2018 (b) 1.375%, 1/15/2020 1.625%, 1/15/2018 2.0%, 7/15/2014 U.S. Treasury Note, 0.75%, 6/15/2014 (c) (d) Total Government & Agency Obligations (Cost $141,562,519) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $64,743) Asset-Backed 1.4% Home Equity Loans Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.322%*, 1/15/2037 NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.229%*, 12/25/2034 Total Asset-Backed (Cost $1,946,983) Collateralized Mortgage Obligation 0.5% Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.634%*, 2/25/2034 (Cost $747,874) Short-Term U.S. Treasury Obligations 2.1% U.S. Treasury Bills: 0.02%**, 2/13/2014 (e) 0.073%**, 8/21/2014 0.146%**, 6/26/2014 (c) Total Short-Term U.S. Treasury Obligations (Cost $3,148,174) Shares Value ($) Common Stocks 0.4% Financials American Capital Agency Corp. (REIT) (b) American Capital Mortgage Investment Corp. (REIT) Total Common Stocks (Cost $710,682) Securities Lending Collateral 5.0% Daily Assets Fund Institutional, 0.09% (f) (g) (Cost $7,544,977) Cash Equivalents 1.1% Central Cash Management Fund, 0.05% (f) (Cost $1,634,617) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $157,360,569)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2013. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $157,886,659. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $588,270. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,113,194 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,524,924. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2013 amounted to $6,924,463, which is 4.6% of net assets. (c) At September 30, 2013, this security has been pledged, in whole or in part, as collateral for open bilateral swap contracts. (d) At September 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for centrally cleared swap contracts. (e) At September 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At September 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Canadian Government Bond CAD 12/18/2013 10 3 Month Euro Euribor Interest Rate Futures EUR 9/15/2014 2 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 9/15/2014 3 3 Month Euroyen Futures JPY 9/12/2014 3 3 Month Sterling (Short Sterling) Interest Rate Futures GBP 9/17/2014 4 30 Year U.S. Treasury Bond USD 12/19/2013 50 90 Day Eurodollar USD 9/15/2014 3 ASX 90 Day Bank Accepted Bills AUD 9/11/2014 3 Ultra Long U.S. Treasury Bond USD 12/19/2013 34 Total unrealized appreciation At September 30, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year U.S. Treasury Note USD 12/19/2013 ) 5 Year U.S. Treasury Note USD 12/31/2013 ) Federal Republic of Germany Euro-Bund EUR 12/6/2013 5 ) Total unrealized depreciation ) At September 30, 2013, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (h) Call Options Receive Fixed — 4.064% - Pay Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Put Options Pay Fixed — 2.064% - Receive Floating — LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Total ) (h) Unrealized depreciation on written options on interest rate swap contracts at September 30, 2013 was $56,785. At September 30, 2013, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 7/5/2014 7/5/2016 5 Floating — LIBOR Fixed — 1.042% 7/5/2014 7/5/2024 5 Fixed — 3.118% Floating — LIBOR ) 5/13/2014 5/13/2044 2 Fixed — 4.064% Floating — LIBOR ) ) Total net unrealized depreciation ) At September 30, 2013, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index/Entity Value ($) (i) Long Positions 10/15/2013 3 % Barclays-Commodity Strategy 1610 Index 10/15/2013 4 % BNP Paribas 03 Alpha Index 10/15/2013 5 % Citi Commodity Term Structure Alpha II 10/15/2013 6 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Blend ) 10/15/2013 7 % Dow Jones-UBS Commodity Index 3 Month Forward ) 10/15/2013 8 % Dow Jones-UBS Commodity Index 3 Month Forward ) 10/15/2013 9 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index ) 10/15/2013 8 % JPMorgan Alterative Benchmark Enhanced Beta Select Excess Return Index ) 10/15/2013 8 % JPMorgan Seasonal Commodity Spread Index 10/15/2013 10 % Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index 24 10/15/2013 10 % Merrill Lynch Commodity Index eXtra LDA Long/Short Index 10/15/2013 11 % UBS Custom Commodity Index Short Positions 10/15/2013 8 % Dow Jones-UBS Commodity Index 10/15/2013 4 % Dow Jones-UBS Commodity Index 10/15/2013 7 % Dow Jones-UBS Commodity Index Total net unrealized appreciation (i) There are no upfront payments on commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 Nomura International PLC 2 Morgan Stanley 3 Barclays Bank PLC 4 BNP Paribas 5 Citigroup, Inc. 6 Canadian Imperial Bank of Commerce 7 Macquarie Bank Ltd. 8 JPMorgan Chase Securities, Inc. 9 The Goldman Sachs & Co. 10 Bank of America 11 UBS AG LIBOR: London Interbank Offered Rate As of September 30, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD JPY 10/7/2013 Nomura International PLC AUD EUR 10/16/2013 Barclays Bank PLC NOK USD 10/24/2013 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty JPY USD 10/7/2013 ) Citigroup, Inc. NZD USD 10/15/2013 ) Citigroup, Inc. USD SGD 10/24/2013 ) JPMorgan Chase Securities, Inc. CAD USD 10/24/2013 ) Barclays Bank PLC KRW USD 10/24/2013 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone NZD New Zealand Dollar SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosure regarding futures contracts, credit default swap contracts, interest rate swap contracts, commodity-linked swap contracts, forward foreign currency exchange contacts and written options contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (j) Government & Agency Obligations $
